 1   Marc V. Kalagian
     Attorney at Law: 149034
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Maria Delia Villanueva

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     MARIA DELIA VILLANUEVA,                          )   Case No.: 1:18-cv-00004-EPG
11                                                    )
                    Plaintiff,                        )   STIPULATION AND ORDER FOR THE
12                                                    )   AWARD AND PAYMENT OF ATTORNEY
            vs.                                       )   FEES AND EXPENSES PURSUANT TO
13                                                    )   THE EQUAL ACCESS TO JUSTICE ACT,
     NANCY A. BERRYHILL, Acting                       )   28 U.S.C. § 2412(d) AND COSTS
14   Commissioner of Social Security,                 )   PURSUANT TO 28 U.S.C. § 1920
                                                      )
15                  Defendant.                        )   (ECF No. 22)
                                                      )
16                                                    )

17
            TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE OF THE
18
     DISTRICT COURT:
19
            IT IS HEREBY STIPULATED, by and between the parties through their undersigned
20
     counsel, subject to the approval of the Court, that Maria Delia Villanueva be awarded attorney
21
     fees in the amount of Four Thousand, Five Hundred dollars ($4,500.00) under the Equal Access
22
     to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
23
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
24
     accordance with 28 U.S.C. §§ 1920; 2412(d).
25
26
27
                                                     -1-
28
 1           After the Court issues an order for EAJA fees to Maria Delia Villanueva, the government

 2   will consider the matter of Maria Delia Villanueva's assignment of EAJA fees to Marc V.

 3   Kalagian. The retainer agreement containing the assignment is attached as exhibit 1. Pursuant to

 4   Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the assignment will depend on

 5   whether the fees are subject to any offset allowed under the United States Department of the

 6   Treasury's Offset Program. After the order for EAJA fees is entered, the government will

 7   determine whether they are subject to any offset.

 8           Fees shall be made payable to Maria Delia Villanueva, but if the Department of the

 9   Treasury determines that Maria Delia Villanueva does not owe a federal debt, then the

10   government shall cause the payment of fees, expenses and costs to be made directly to Law

11   Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment executed by Maria Delia

12   Villanueva.1 Any payments made shall be delivered to Marc V. Kalagian.

13           This stipulation constitutes a compromise settlement of Maria Delia Villanueva's request

14   for EAJA attorney fees, and does not constitute an admission of liability on the part of Defendant

15   under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release

16   from, and bar to, any and all claims that Maria Delia Villanueva and/or Marc V. Kalagian

17   including Law Offices of Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in

18   connection with this action.

19          This award is without prejudice to the rights of Marc V. Kalagian and/or the Law Offices

20   of Rohlfing & Kalagian, LLP to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),

21   subject to the savings clause provisions of the EAJA.

22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                                    -2-
28
 1         DATE: March 11, 2019     Respectfully submitted,

 2
                                    ROHLFING & KALAGIAN, LLP
 3
                                          /s/ Marc V. Kalagian
 4                            BY: __________________
                             Marc V. Kalagian
 5                                 Attorney for plaintiff Maria Delia Villanueva

 6
     DATED: March 11, 2019   MCGREGOR W. SCOTT
 7                               United States Attorney

 8
                                           /s/ Ben A. Porter
 9
                                    BEN A. PORTER
10                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
11                                  NANCY A. BERRYHILL, Acting Commissioner of Social
                                    Security (Per e-mail authorization)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -3-
28
 1                                                ORDER

 2          IT IS HEREBY ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C.

 3   §2412, attorney fees in the amount of four thousand five hundred dollars ($4,500) are awarded

 4   subject to the terms of the Stipulation. (ECF No. 22.)

 5
     IT IS SO ORDERED.
 6
 7      Dated:     March 13, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                    -4-
28
